656 S.E.2d 534 (2008)
In the Matter of Christopher M. HOWLETTE.
No. S08Y0389.
Supreme Court of Georgia.
January 28, 2008.
Jenny K. Mittelman, William P. Smith III, General Counsel, State Bar of Georgia, Atlanta, for Appellant.
John Allen Pursley, Marietta, for Appellee.
Jeffrey S. Ward, Chair, Review Panel, Brunswick, Other Party Representation.
PER CURIAM.
This disciplinary matter is before the Court pursuant to Respondent Christopher M. Howlette's petition for voluntary surrender of license, which he filed pursuant to Bar Rule 4-227(b) prior to the issuance of a Formal Complaint. In the petition, Howlette, who has been a member of the State Bar of Georgia since 1998 admits that on November 6, 2007 he was scheduled to plead guilty in the Superior Court of Cobb County to sale of cocaine, sale of MDMA and sale of ketamine, which are all violations of the Georgia Controlled Substances Act. Howlette further admits that the resulting convictions constitute felonies and are a violation of Rule 8.4 of Bar Rule 4-102(d).
We have reviewed the record and agree to accept Howlette's petition for the voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of Christopher M. Howlette hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Howlette is reminded of his duties under Bar Rule 4-219(c).
Petition for Voluntary Surrender of License Accepted.
All the Justices concur.